          Case 4:19-cv-00449-KGB Document 91 Filed 07/29/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

LITTLE ROCK FAMILY                                                                    PLAINTIFFS
PLANNING SERVICES, et al.,

v.                                Case No. 4:19-cv-00449-KGB

LESLIE RUTLEDGE, in her
official capacity as Attorney General
of the State of Arkansas, et al.,                                                   DEFENDANTS

                                     NOTICE OF HEARING

       Pending before the Court is plaintiffs’ emergency motion for an order enforcing plaintiffs’

confidentiality designations and imposing sanctions (Dkt. No. 90). Attached to that motion is a

“Notice of Challenge of Designation of Exhibits as ‘Confidential’” allegedly served upon plaintiffs

by defendants (Dkt. No. 90-1). In that notice, defendants state that “[a]bsent an adequate

explanation from Plaintiffs and an agreement of the parties no later than Noon Central Time on

Monday, July 29, 2019[,] concerning these materials, pursuant to the terms of the Court’s

Protective Order, Defendants will consider Plaintiffs’ confidentiality claims waived and file these

exhibits on the public docket.” (Id., at 4). In the light of this notice, plaintiffs ask the Court to

issue an order stating that the patient data at issue is properly designated confidential or provide

plaintiffs until August 5, 2019, to file a motion for a protective order, providing that the patient

data remain confidential in the interim (Dkt. No. 90, at 9). Plaintiffs also ask the Court to admonish

defendants for their conduct and order defendants to pay all costs and fees associated with this

motion (Id.).

       Given the immediate nature of and need for the relief sought in that motion, the Court will

hold a hearing with the parties today, Monday, July 29, 2019, beginning at 11:00 a.m. C.T. at the

Richard Sheppard Arnold United States Courthouse, 500 West Capitol, Little Rock, Arkansas,
           Case 4:19-cv-00449-KGB Document 91 Filed 07/29/19 Page 2 of 2



Room No. 4C. The Court specifically directs that attorney Michael Cantrell, who sent the email

transmitting defendants’ notice of their challenge to plaintiffs’ designation of certain exhibits as

confidential, be present on behalf of defendants. A representative for plaintiffs must also be

present. Any other attorney for the parties may, if they wish, participate via telephone. The call-

in information is as follows:

       -    Dial-in number:     (877) 402-9753

       -    Access code:        5922777

       So ordered this the 29th day of July 2019.



                                                     ____________________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                 2
